Citation Nr: 0208829	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  95-33 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

(The issue of entitlement to service connection for post 
traumatic stress disorder (PTSD) will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

The current appeal arose from August 1995 and September 1996 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  

In August 1995 the RO denied entitlement to service 
connection for PTSD.  In September 1996 the RO denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus. 

In February 1999, the veteran appeared and testified at a 
hearing held at the VA Satellite Center in Sacramento, 
California.  A Hearing Officer conducted the hearing, a 
transcript of which has been associated with the claims file.

In May 2000, the Board of Veterans' Appeals (Board) remanded 
the case to the RO for additional development and 
adjudicative actions.  

In January 2002, the RO most recently affirmed the 
determinations previously entered.  

The case has since been returned to the Board for further 
appellate review.





The Board is undertaking additional development on the claim 
of entitlement to service connection for PTSD, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue. 


FINDINGS OF FACT

1. The competent and probative evidence establishes a current 
bilateral hearing loss and tinnitus disability.

2. The veteran is presumed to have engaged in combat.

3. The competent and probative evidence establishes that 
bilateral hearing loss and tinnitus are related to active 
service.


CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was incurred in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.385 
(2001). 

2. A tinnitus disability was incurred in active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107; 
38 C.F.R. § 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal in view of the passage of the 
Veterans Claims Assistance Act of 2000 (VCAA).  VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  
Accordingly, the amended duty to assist law applies.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001).

In this case, however, as the Board has determined that a 
full grant of benefits on appeal is appropriate for the 
issues decided herein, any omissions in the duty to assist 
are without prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


Criteria

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2001).  

Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2001), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology. 
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

Where a veteran is a combat veteran, satisfactory lay or 
other evidence of injury consistent with the circumstances of 
his service must be accepted by the Secretary as proof of 
service incurrence, unless rebutted through clear and 
convincing evidence.  38 U.S.C.A. § 1154(b); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996); Caluza v. Brown 7 Vet. 
App. 498 (1995).

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; Gaines v. West, 11 Vet. App. 353, 359 (1998).

If not shown in service, service connection may nevertheless 
be granted for sensorineural hearing loss if shown disabling 
to a compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2001).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).


38 C.F.R. §3.385, although prohibiting an award of service 
connection where audiometric test scores are within the 
established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
See Ledford v. Brown, 3 Vet. App. 87 (1992).

When hearing loss is not initially manifested during service 
or within the presumptive period, "direct" service 
connection may also be established by evidence demonstrating 
that the disease was in fact incurred or aggravated by 
service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO/ANSI) 
units.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.


Factual Background &Analysis

The veteran has a current tinnitus disability and a current 
hearing loss disability for VA compensation purposes, as 
defined at 38 C.F.R. § 3.385.  


VA audiological evaluation in February 1991 documented an 
auditory threshold in the right ear of 40 decibels at 4000 
Hertz.  VA audiological evaluation in April 1998 documented 
an auditory threshold of 40 decibels in the left ear at 4000 
Hertz.  Additionally, the April 1998 examiner noted the 
presence of severe, bilateral tinnitus.   

Thus, the claims for entitlement to service connection turn 
to the question of whether the competent and probative 
evidence establishes that these disabilities were incurred in 
or aggravated by the veteran's active service, despite first 
being diagnosed post-service.  That question involves both 
consideration of the facts as presented and the credibility 
of the evidence contained in the instant record. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The veteran claims he engaged in combat with the enemy.  
Since a presumption of combat exposure liberalizes the modes 
of proving entitlement to service connection, the Board must 
first determine whether the veteran engaged in combat.  See 
Jensen v. Brown, 19 F.3d 1413 (1994).

It is unclear whether the veteran was exposed to combat 
during active duty.  Although he served in the Republic of 
Vietnam during a period of war, his DD Form 214, Report of 
Separation or Discharge, does not reflect duty consistent 
with combat.  For instance, he earned no medals, badges, 
commendations, or citations indicative of combat, and he 
worked as a cook.

The veteran has nevertheless stated that he was stationed at 
a facility in the Republic of Vietnam that encountered 
attacks from rockets and mortars, among other things, and 
that he frequently participated in combat events by taking 
cover in bunkers during close-proximity heavy shelling and 
transporting injured soldiers or corpses from the primary 
combat zone.  He has also related to medical professionals 
vague recollections of at least once carrying a firearm and 
shooting at enemy soldiers.

The record contains a September 1997 letter from the U.S. 
Army & Joint Services Environmental Support Group (ESG), 
since renamed as the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR).  According to USASCRUR, extracts 
of three 1968 daily staff journals submitted by the veteran's 
unit of assignment in the Republic of Vietnam document combat 
incidents during his tour of duty.  

Because the USASCRUR has confirmed that the veteran's unit 
while serving in the Republic of Vietnam experienced enemy 
attacks in the specific area and at the time he was stationed 
there, the Board, giving the veteran the benefit of the doubt 
in this regard, finds that he was a combat veteran within the 
meaning of 38 U.S.C.A. § 1154(b).  See Gaines, supra.

The Board notes that the ordinary meaning of the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C. 
§ 1154(b), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  The Board concludes that the veteran's actions amount 
to participating in events constituting an actual fight with 
a military foe.

With the presumption of combat having been established, 
satisfactory lay or other evidence of injury consistent with 
the circumstances of service must be accepted by the 
Secretary as proof of service incurrence, unless rebutted 
through clear and convincing evidence.  38 U.S.C.A. 
§ 1154(b); Collette, supra; Caluza, supra.

In several submissions, the veteran has stated that he was 
exposed to "a great deal of acoustic trauma both night and 
day," during his combat with the enemy, specifically noting 
that constant rocket fire and mortar file noise was "often 
deafening."

In support of the veteran's statement, the competent medical 
opinion of the April 1998 VA examiner noted that hearing loss 
and tinnitus had their onset "during Vietnam . . . while 
exposed to big guns."

Despite the lack of in-service findings of hearing loss or 
hearing loss within the first post-service year, see Hensley, 
supra, the evidentiary record establishes entitlement to 
service connection for the currently claimed disabilities.  
Acoustic trauma from close-proximity explosions related to 
rocket and mortar attacks is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, and the record does not contain clear and convincing 
evidence to the contrary, such as significant post-service 
hearing loss injury or extended occupational exposure to loud 
noises, or other evidence that would tend to rebut in-service 
incurrence.  Collette, supra.

After a careful review of the evidence of record, the Board 
concludes that the competent and probative evidence is in 
favor of the claims.  38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted. 


		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

